Citation Nr: 0843748	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, and from May 1980 to March 1999.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).

During her December 2005 hearing before the Board, the 
veteran raised the issue of entitlement to service connection 
for genital herpes.  Additionally, in a February 2006 written 
submission to the Board, the veteran claimed entitlement to 
special monthly compensation for loss of use of a creative 
organ, to include as due to her status post hysterectomy.  
Finally, in a separate February 2006 written submission to 
the Board, the veteran claimed entitlement to an increased 
evaluation for her service-connected radiculopathy of the 
right lower extremity, radiculopathy of the left lower 
extremity, and radiculopathy of the left upper extremity.  
These issues were referred to the RO by the February 2007 
Board decision, but review of the claims file reveals that 
all of these issues have yet to be developed.  Accordingly, 
they are again referred to the RO for the appropriate 
actions.


FINDINGS OF FACT

1.  By a February 2008 rating decision, service connection 
was granted for bilateral pes planus, bilateral hallux 
valgus, and hammertoe deformity of the right foot, and 
hammertoe deformity of the left foot.

2.  No allegation of error of fact or law remains before the 
Board for consideration with regard to the issues of 
entitlement to service connection for a right foot disorder 
and entitlement to service connection for a left foot 
disorder.  


CONCLUSION OF LAW

There is no case or controversy, with respect to the issues 
on appeal, over which the Board has jurisdiction.  38 
U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for entitlement to service connection 
for a right foot disorder and for a left foot disorder were 
originally denied by April 2002 rating decision, and that 
decision was final.  The veteran's claim to reopen these 
issues was received by the RO in November 2003; a July 2004 
rating decision denied the claim to reopen, and the veteran 
appealed.  However, a February 2007 Board decision reopened 
the veteran's claims, and remanded them to the RO for further 
development and adjudication on the merits.  Subsequently, a 
February 2008 rating decision granted service connection for 
bilateral pes planus, bilateral hallux valgus, and hammertoe 
deformity of the right foot, and hammertoe deformity of the 
left foot; these decisions were confirmed in a July 2008 
rating decision.  The award of service connection for each of 
these issues constitutes a full grant of the benefits sought 
on appeal, as service connection was granted for each of the 
disabilities the veteran claimed were related to her military 
service.

Review of the record does not reflect that the veteran has 
filed any type of disagreement with the February 2008 or July 
2008 rating decisions.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issues of entitlement to service 
connection for a right foot disorder and entitlement to 
service connection for a left foot disorder.  As such, there 
is no case or controversy over which the Board has 
jurisdiction.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200 (2008).  Based on the procedural history of 
this case, the Board has no alternative but to dismiss the 
appeal.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claims of entitlement to service connection for a right 
foot disorder, and entitlement to service connection for a 
left foot disorder, are dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


